Title: From George Washington to Major General Artemas Ward, 1 March 1776
From: Washington, George
To: Ward, Artemas



Sir
Camp at Cambridge 1st Mar. [1776]

A Gentleman or two from Maryland, having some business of Importance to negotiate at the Lines, have applied for, & been refused leave to attend personally; but I have indulged them in letting Colo. Mifflin go; a meeting with whom being desird by Major Small, on some business he thinks, relative to the Prisoners at Philadelphia.

Let none but the Officer of the Guard, or one of your Aids go down with Colo. Mifflin. I am Sir Yr Most Obedt Servt

Go: Washington


Gridley & Baldwin Notice of this that I may not be detaind when I come down.

